Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1720, 10/26/20 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/838974, filed 4/26/19, is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trabert (2018/0091776).
	Re Claim 1,
	Trabert discloses a system, comprising: 
	a movable object (Fig 4, ¶0017; a billiard ball is movable about the table); 
	a detection region including a playing surface for supporting the movable object (Fig 4, ¶¶0016-0017; the billiard table surface is considered as a playing surface); and 
	a plurality of cameras spaced apart from one another about the detection region, each of the plurality of cameras configured to capture a field of view of the detection region (Fig 3-4, ¶¶0016, 0018-0022; a plurality of video devices 12 aligned with predetermined points along the tabletop).
	Re Claim 2,
	Trabert discloses first and second end walls spaced apart from one another; and first and second side walls spaced apart from one another and extending between and interconnecting the first and second end walls at corners of the table, such that the playing surface is defined between the first and second end walls and the first and second side walls (Fig 4, ¶0016).
	Re Claim 3,
	Trabert discloses each of the first and second end walls and first and second side walls includes one of the plurality of cameras embedded therein and positioned so as to capture a field of view of the playing surface (Fig 3-4, ¶¶0018-0022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 8, 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trabert (2018/0091776) in view of Curry (2010/0026809).
	Re Claim 4,

	Re Claim 5,
	Trabert discloses all limitations as set forth above including the recordation system is removable and can be retrofitted to game tables (¶0001) but is silent on the table includes a game rod passing through the first and second side walls and having a rotatable paddle member affixed thereto between the first and second side walls. However, Curry teaches the table includes a game rod passing through the first and second side walls and having a rotatable paddle member affixed thereto between the first and second side walls (Fig 32, ¶¶0261-0262). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the foosball table game taught by Curry with the recordation system of Trabert in order to offer an engaging way of broadcasting and promoting the foosball game. 
	Re Claim 8,

	Re Claim 12,
	Trabert discloses all limitations as set forth above but is silent on a controller spaced apart from the movable object, the controller configured to determine the position of the movable object on the playing surface. However, Curry teaches a controller spaced apart from the movable object, the controller configured to determine the position of the movable object on the playing surface (Fig 32, ¶¶0261-0269). See claim 5 for motivation.
	Re Claim 13,
	Trabert discloses all limitations as set forth above but is silent on at least one of the plurality of cameras is a tracking camera configured to track movement of the movable object on the playing surface and wherein the controller is configured to cause the tracking camera to continuously capture a field of view of the movable object. However, Curry teaches t least one of the plurality of cameras is a tracking camera configured to track movement of the movable object on the playing surface and wherein the controller is configured to cause the tracking camera to continuously capture a field of view of the movable object (Fig 32, ¶¶0261-0269). See claim 5 for motivation.
	Re Claim 15,
	Trabert discloses all limitations as set forth above but is silent on a plurality of transmitters spaced apart from one another and from the movable object, each of the plurality of transmitters configured to send a signal that at least partially traverses the detection region; wherein the movable object includes a sensor configured to receive the signal from each of the plurality of transmitters; and wherein the controller is configured to determine the position of the movable object on the playing surface based on the signal from each of the plurality of transmitters. However, Curry teaches a plurality of transmitters spaced apart from one another and from the movable object, each of the plurality of transmitters configured to send a signal that at least partially traverses the detection region; wherein the movable object includes a sensor configured to receive the signal from each of the plurality of transmitters; and wherein the controller is configured to determine the position of the movable object on the playing surface based on the signal from each of the plurality of transmitters (Fig 32, ¶¶0261-0269). See claim 5 for motivation.

Claims 9-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trabert (2018/0091776) in view of Bacus et al. (2016/0037139).
	Re Claim 9,
	Trabert discloses all limitations as set forth above but is silent on a rigid frame spaced apart from the table, wherein at least one of the plurality of cameras is affixed to the frame and is positioned so as to capture a field of view of the detection region. However, Bacus teaches a rigid frame spaced apart from the table, wherein at least one 
	Re Claim 10,
	Trabert discloses all limitations as set forth above but is silent on at least one of the plurality of cameras is affixed to the frame directly above a center of the playing surface and positioned so as to capture a field of view of the playing surface. However, Bacus teaches at least one of the plurality of cameras is affixed to the frame directly above a center of the playing surface and positioned so as to capture a field of view of the playing surface (Fig 1, 7-8, ¶¶0042, 0053, 0055, 0058). See claim 9 for motivation.
	Re Claim 17,
	Trabert discloses all limitations as set forth above but is silent on capturing a partially-overlapping field of view of the detection region. However, Bacus teaches capturing a partially-overlapping field of view of the detection region (Fig 13-14, 17, ¶¶0053, 0055, 0058). See claim 9 for motivation.
	Re Claim 18,
	Trabert discloses all limitations as set forth above but is silent on the plurality of cameras are configured to comprehensively capture the detection region. However, .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trabert (2018/0091776) in view of Bacus et al. (2016/0037139), further in view of Nebel et al. (2006/0178178).
	Re Claim 20,
	Claim is substantially similar to claims 1, 2 and 3. As such, Trabert as modified by Bacus teaches all limitations as set forth above but is silent on the bushing including a sensor operatively coupled to a controller configured to determine at least one of a radial orientation, an axial orientation, and an angular velocity of the game rod. However, Nebel teaches the bushing including a sensor operatively coupled to a controller configured to determine at least one of a radial orientation, an axial orientation, and an angular velocity of the game rod (¶¶0007-0010). Nebel further teaches such a configuration allows the players to play the game on the computer (¶0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nebel into the system Trabert in view of Bacus in order to provide the player an alternative way of playing the table game.

Allowable Subject Matter
Claim 19 is allowed.
Claims 6, 7, 11, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON T YEN/Primary Examiner, Art Unit 3715